ACCEPTED
                                                                                                        12-15-00074-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                         TYLER, TEXAS
                                                                                                    9/7/2015 6:35:49 PM
                                                                                                              Pam Estes
                                                                                                                 CLERK




                                                                                     FILED IN
                                                                              12th COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                               9/7/2015 6:35:49 PM
                                                                                     PAM ESTES
                                                                                       Clerk
                               CAUSE NUMBER 12-15-00074-CR

CHARLES BLAKE DEFORE                                          IN THE

VS.                                                           TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                            COURT OF APPEALS

                                 APPELLANT'S MOTION
                             FOR LEAVE TO FILE LATE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW Appellant Charles Blake DeFore, by and through Colin I). McFall,

Attorney of Record in the above numbered and styled cause, and for good cause moves this

Court grant Appellant's Motion for Leave to File Late Brief. In support of said motion, the

Appellant would respectfully show this Honorable Court the following:

                                                  I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief

was due on or before the 14th day of August 2015.

                                                 II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief. If granted,

Appellant's Brief would be due on the 14th day of September 2015.
                                                III.

        Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on

the following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Because of the demands of private practice and a high work load, Counsel inadvertently

overlooked the Court's email notification of the past due brief. Despite the Court's email

notification of a past due brief, Counsel's heavy workload, failed to yield, and Counsel simply

failed to timely complete the brief. Counsel needs the requested extension of time to effectively

represent Appellant. Appellant is entitled to the effective representation of Counsel.

                                               IV.

        Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Appellant's

first Motion for Leave to File Late Brief.

                                                V.

        Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                               VI.

        WHEREFORE, PREMISES CONSIDERED, Appellant Charles Blake DeFore, prays the

Court grant Appellant's Motion for Leave to File Late Brief, and grant Counsel an additional

thirty (30) days to file Appellant's Brief.
RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
COLIN D. M                                         Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com

                               CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 7th day of September 2015.

RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
COLIN D. MC                                        Telephone: 903-723-1923
Attorney at Law                                    Facsimile: 903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                             CAUSE NUMBER 12-15-00074-CR

CHARLES BLAKE DEFORE                                        IN THE

VS.                                                         TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                          COURT OF APPEALS

                                         AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin I). McFall, upon

his oath, he said:

       "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Charles Blake DeFore, in the

above numbered and styled cause. I have read the Appellant's Motion for Leave to File Late

Brief and swear the facts relied on are within my personal knowledge.




       SWORN to and SUBSCRIBED before me by Colin D. McFall on the 7th day of

September 2015.

                                                       17:1;:t%     FALLON ASHLEY PIERCE
                                                            **;T-1 Notary Public. State of Texas
                                                              • 4 My Commission Expires

Notary Public i and for the State of Texas                            August 01, 2018

My commission expires: